Case: 15-20286      Document: 00513264056         Page: 1    Date Filed: 11/09/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                     15-20286                                November 9, 2015
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
JERRY L. FRANKS, SR.,

                                                 Plaintiff-Appellant,
v.

HILCORP ALASKA, LLC,

                                                 Defendant-Appellee.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CV-2975


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM:*
       Hilcorp Alaska, LLC conducted oil exploration and drilling operations
from its platform in the territorial waters of Alaska. Hilcorp as principal
contracted with Williams-Southern to perform specialized services on the
platform. In early July 2012, Hilcorp observed Williams-Southern employees
lean a ladder against a shipment container. Hilcorp informed Williams-
Southern this practice was unacceptable, and Williams-Southern removed the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20286      Document: 00513264056       Page: 2    Date Filed: 11/09/2015


                                       No. 15-20286

ladder. Then in late July 2012, plaintiff Jerry Franks Sr. an employee of
Williams-Southern leaned a ladder against the container, fell, and injured
himself. Franks brought suit against Hilcorp alleging both negligence and
premises liability.
      The district court’s opinion is well-reasoned and has ample support. As
principal, Hilcorp was not responsible for supervising the details of the
independent contractor’s work. 1 By instructing a Williams-Southern employee
on a previous occasion about a ladder, Hilcorp did not retain control over the
work. 2 Moreover the facts of the accident belie any premises liability claim—
the transitory fault of the sub-contractor and its employees do not give rise to
a premises suit. 3 Accordingly, we AFFIRM essentially for the reasons given by
the district court.




      1   See Petranovich v. Matanuska Elec. Ass’n, 22 P.3d 451, 454 (Alaska 2001).
      2   Id.
        3 See Moloso v. State, 644 P.2d 205, 219 (Alaska 1982) (explaining any premises

liability was extinguished by giving notice of danger to contractor).
                                              2